United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-1061
                      ___________________________

                           Pablo Ajqui De La Cruz

                          lllllllllllllllllllllPetitioner

                                        v.

       Jefferson B. Sessions, III, Attorney General of the United States

                          lllllllllllllllllllllRespondent
                                  ____________

                    Petition for Review of an Order of the
                        Board of Immigration Appeals
                                ____________

                       Submitted: September 20, 2017
                         Filed: September 29, 2017
                               [Unpublished]
                               ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
      Guatemalan citizen Pablo Ajqui De La Cruz petitions for review of an order of
the Board of Immigration Appeals dismissing his appeal from the decision of an
immigration judge (IJ), which denied him asylum and withholding of removal.1

       To qualify for asylum, Ajqui De La Cruz was required to show that he was
unable or unwilling to return to Guatemala due to persecution or a well-founded fear
of persecution, on account of race, religion, nationality, political opinion, or
membership in a particular social group. See Gutierrez-Vidal v. Holder, 709 F.3d
728, 732 (8th Cir. 2013). In testimony found credible by the IJ, Ajqui De La Cruz
described how he and his father-in-law were attacked in 2000 by unknown, masked
individuals whom he believed may have been motivated by his former association
with guerillas. The agency determined he had not established persecution as required
for asylum relief, finding, inter alia, that he failed to show the government was unable
or unwilling to control the private individuals who attacked him and his father-in-law
in 2000, or any individuals he fears might seek him if he returned. Ajqui De La Cruz
has not presented any meaningful argument that this finding was erroneous; thus, we
conclude that he has waived this issue. See Chay-Velasquez, 367 F.3d at 756 (waiver
of issues). Because Ajqui De La Cruz’s failure to make this showing was fatal to
both his asylum claim and his withholding-of-removal claim, we need not consider
the arguments he raises on appeal. See Gutierrez-Vidal, 709 F.3d at 732 (to establish
past persecution or a well-founded fear of future persecution, asylum applicant must
show that the government condoned assaults, or was unable or unwilling to control
the private actors who committed them); see also Edionseri v. Sessions, 860 F.3d
1101, 1105 (8th Cir. 2017) (standard for withholding of removal also requires
showing that the government, or private parties the government is unable or unwilling




      1
       The IJ’s denial of relief under the Convention Against Terror is not before this
court. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (petitioner
waives claim by failing to raise it in opening brief).

                                          -2-
to control, inflicted or will inflict harm). Accordingly, the petition is denied. See 8th
Cir. R. 47B.
                         ______________________________




                                          -3-